On Rehearing Granted
PER CURIAM.
This court, by order dated October 23, 1959, awarded petitioner’s counsel the sum *805of $250 as compensation for his services in this court to be paid by the Special Disability Fund. Petition for rehearing, filed on behalf of the Special Disability Fund to this court’s order of October 23, 1959, aforesaid, was granted and oral argument heard by the court from counsel for all parties.
The court has reconsidered the question of the award of attorney’s fees against the Special Disability Fund and has concluded that its order of October 23, 1959, was error.
By way of background, it appears that the petitioner sought review by certiorari in this court of an order of the full commission of the Florida Industrial Commission which modified an order of the deputy commissioner awarding the claimant-petitioner 30% permanent partial disability of the body as a whole. The effect of the order of the full commission was to reduce the deputy commissioner’s award to 20% of the loss of the use of the foot and to further exonerate the Special Disability Fund from liability for any contribution or reimbursement to the employer and carrier. Inasmuch as this court, by denial of cer-tiorari, sustained the conclusion of the full commission that the Special Disability Fund was not liable for any contribution or reimbursement, it would appear that this court’s order of October 23, awarding attorney’s fees to claimant’s attorney to be paid by the Special Disability Fund, was in error and should be and it is hereby vacated and set aside.
It is ordered that the employer and/or carrier pay to claimant’s attorney, Robert R. White, the sum of $250 within thirty (30) days from the date of this order, for his services as attorney for claimant' in this court.
HORTON, C. J., and PEARSON, and CARROLL, CHAS., JJ., concur.